DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 4-5, 7-8, 11, 13, 15-16, 18, 20-21 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-5, 7-8, 11, 13, 15-16, 18, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle et al. (US Patent No. 6,678,892 B1) in view of Morales et al. (US Patent No. 10,432,997 B2) and further in view of Borne (US Patent No. 10,362,422 B2).
In considering claim 1, Lavelle et al. discloses all the claimed subject matter, note 1) the claimed a vehicle entertainment system for use with a plurality of wireless headphones, each wireless headphone being operable via a respective paired wireless connection is met by the vehicle entertainment unit 100 (Figs. 1-2, col. 3, line 54 to col. 6, line 53), 2) the claimed a plurality of video entertainment displays for a vehicle is met by the display device(s) 112 (Fig. 1A, col. 5, line 48 to col. 6, line 53), 3) the claimed a controller for the vehicle and configured to establish respective unicast paired wireless connections with the plurality of wireless headphones is met by the signal processing/conversion facilities 127 which provides the appropriate signals (video and/or audio) to the appropriate reproduction device (display devices 112 and/or wireless headphone sets 152, 154 (Fig. 1A, col. 4, line 16 to col. 6, line 53), 4) the claimed provide selectable access to a plurality of different audio/video (A/V) entertainment content streams, each A/V entertainment content stream comprising a respective video entertainment stream and an associated audio entertainment stream is met by the external audio/video signal processor 124 (Fig. 1A, col. 4, line 16 to col. 6, line 53), 5) the claimed send selected video entertainment content streams for viewing at the plurality of video entertainment displays is met by the display device(s) 112 (Fig. 1A, col. 5, line 48 to col. 6, line 53), and 6) the claimed send selected audio entertainment content streams over the respective unicast paired wireless connections 
However, Lavelle et al. explicitly does not disclose the claimed each unicast paired wireless connection having a different latency; and introduce at least one time delay to synchronize viewing and hearing and based upon the different latencies of the unicast paired wireless connections with the plurality of wireless headphones. 
Morales et al. teach that Multicast General features: Multicast shall support a one-to-many network assisted distribution method. Multicast may perform its group communication using RTSP, RTP, RTCP, +Unicast (col. 9, line 40 to col. 10, line 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the unicast as taught by Morales et al. into Lavelle et al.’s system in order to deal with each remote data independent.
Additionally, Morales et al. teach that audio shall have the ability to compensate for the encoding/decoding delay and be synced with video within 10 microseconds; APT-X codec will be used to achieve low-latency (col. 7, lines 16-30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time delay as taught by Morales et al. into Lavelle et al.’s system in order to synchronize the video and the corresponding audio signal.
The combination of Lavelle et al. and Morales et al. explicitly do not disclose the newly added claimed a microphone; play an audio test signal through each wireless headphones and determine the respective latency associated with each unicast paired 
Borne teaches that the Audio Return Analysis Microphone 148 listens to a known audio source, this source can be anything from audio test signals to a program previously analyzed such as the first 10 minutes of “Star Wars” played in an ideal listening environment, as the source is played, the Audio Return Analysis Block 150 compares the audio returning from the current listening environment to the frequency map of the same signal played in the ideal listening environment and develops specific equalization settings to bring the user's environment as close as possible to the ideal listening environment using the Master Equalization Block 156 (Fig. 1B, col. 5, line 9 to col. 6, line 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio test signal as taught by Borne into the combination of Lavelle et al. and Morales et al.’s system in order to improve the overall quality of the audio signal.
In considering claim 4, the claimed wherein at least one of the video entertainment displays comprises a touch screen video display configured to provide a user interface for the controller is met by the display device(s) 112 (Fig. 1A, col. 5, line 48 to col. 6, line 53 of Lavelle et al.).
In considering claim 5, the claimed wherein the controller is configured to establish a wireless connection external from the vehicle to provide the selectable access to at least one of the plurality of different A/V entertainment content streams is 
In considering claim 7, the claimed wherein the controller comprises a respective wireless transceiver for each respective wireless connection is met by the Bluetooth transceiver (col. 7, lines 1-39 of Morales et al.). 
In considering claim 8, the claimed wherein each wireless transceiver comprises a Bluetooth wireless transceiver is met by the Bluetooth transceiver (col. 7, lines 1-39 of Morales et al.).
In considering claim 11, Lavelle et al. discloses all the claimed subject matter, note 1) the claimed a vehicle entertainment system for use with a plurality of wireless headphones, each wireless headphone being operable via a respective paired wireless connection is met by the vehicle entertainment unit 100 (Figs. 1-2, col. 3, line 54 to col. 6, line 53), 2) the claimed a plurality of video entertainment displays for a vehicle, at least one of the video entertainment displays comprising a touch screen video display configured to provide a user interface is met by the display device(s) 112 (Fig. 1A, col. 5, line 48 to col. 6, line 53), 3) the claimed a controller for the vehicle and cooperating with the user interface to establish respective paired wireless connections with the plurality of wireless headphones is met by the signal processing/conversion facilities 127 which provides the appropriate signals (video and/or audio) to the appropriate reproduction device (display devices 112 and/or wireless headphone sets 152, 154 (Fig. 1A, col. 4, line 16 to col. 6, line 53), 4) the claimed provide selectable access to a plurality of different audio/video (A/V) entertainment content streams, each A/V entertainment content stream comprising a respective video entertainment stream 
However, Lavelle et al. explicitly does not disclose the claimed each unicast paired wireless connection having a different latency; and introduce at least one time delay to synchronize viewing and hearing and based upon the different latencies of the unicast paired wireless connections with the plurality of wireless headphones. 
Morales et al. teach that Multicast General features: Multicast shall support a one-to-many network assisted distribution method. Multicast may perform its group communication using RTSP, RTP, RTCP, +Unicast (col. 9, line 40 to col. 10, line 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the unicast as taught by Morales et al. into Lavelle et al.’s system in order to deal with each remote data independent
Additionally, Morales et al. teach that audio shall have the ability to compensate for the encoding/decoding delay and be synced with video within 10 microseconds; APT-X codec will be used to achieve low-latency (col. 7, lines 16-30). 

The combination of Lavelle et al. and Morales et al. explicitly do not disclose the newly added claimed a microphone; play an audio test signal through each wireless headphones and determine the respective latency associated with each unicast paired wireless connection based upon the audio test signal received by the wireless headphones and the microphone.
Borne teaches that the Audio Return Analysis Microphone 148 listens to a known audio source, this source can be anything from audio test signals to a program previously analyzed such as the first 10 minutes of “Star Wars” played in an ideal listening environment, as the source is played, the Audio Return Analysis Block 150 compares the audio returning from the current listening environment to the frequency map of the same signal played in the ideal listening environment and develops specific equalization settings to bring the user's environment as close as possible to the ideal listening environment using the Master Equalization Block 156 (Fig. 1B, col. 5, line 9 to col. 6, line 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio test signal as taught by Borne into the combination of Lavelle et al. and Morales et al.’s system in order to improve the overall quality of the audio signal.

Claim 15 is rejected for the same reason as discussed in claim 7 above.
Claim 16 is rejected for the same reason as discussed in claim 11 above.
Claim 18 is rejected for the same reason as discussed in claim 13 above.
Claim 20 is rejected for the same reason as discussed in claim 7 above.
Claim 21 is rejected for the same reason as discussed in claim 1 above.
Claim 23 is rejected for the same reason as discussed in claim 5 above.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arora et al. (US Patent No. 7,692,724 B2) disclose method and apparatus to synchronize audio and video.
Kuhn et al. (US Patent No. 6,414,960 B1) disclose apparatus and method of in-service audio/video synchronization testing.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 23, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422